                 Case 1:18-cv-07877-LJL-SLC Document 58 Filed 12/29/20 Page 1 of 2




                                          THE CITY OF NEW YORK                                       J. KEVIN SHAFFER
                                                                                             Assistant Corporation Counsel
JAMES E. JOHNSON
Corporation Counsel
                                         LAW DEPARTMENT                                  Labor & Employment Law Division
                                                100 CHURCH STREET                                            (212) 356-1105
                                                NEW YORK, NY 10007                                    jshaffer@law.nyc.gov


                                                                     December 28, 2020

        BY ECF
        Honorable Sarah L. Cave
        United States Magistrate Judge
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                       Re: Karen Eubanks v. The New York City Department of Education, et al.
                           Docket No. 18 Civ. 7877 (LJL) (SCL)

        Dear Judge Cave:

                         I am an Assistant Corporation Counsel in the office of James E. Johnson,
        Corporation Counsel of the City of New York, attorney 1 for Defendants Board of Education of
        the City School District of the City of New York (sued herein as “The New York City
        Department of Education”), Manuel Ureña, and Elma Reingold in the above-referenced action. I
        write this response to Plaintiff’s letter motion (ECF Dkt. No. 55) for a nunc pro tunc extension of
        her time, from December 21, 2020 until December 31, 2020, to file opposition to Defendants’
        Motion for Summary Judgment (ECF Dkt. Nos. 40-45). Defendants take no position with regard
        to Plaintiff’s request for a nunc pro tunc extension, but write to correct factual inaccuracies in
        Plaintiff’s letter motion.

                       Contrary to Plaintiff’s assertion, Plaintiff did not “confer[] with opposing counsel
        about this request for an extension,” nor did Defendants’ counsel previously consent to
        Plaintiff’s motion for a nunc pro tunc extension of Plaintiff’s time to file opposition to
        Defendants’ Motion for Summary Judgment, from December 21, 2020, to December 31, 2020.
        (ECF Dkt. No. 55). Rather, at 9:13 pm on December 21, 2020, Plaintiff emailed Ms. Quinn and
        requested a one-day extension of her time to file opposition, from December 21, 2020, until
        December 22, 2020, so that Plaintiff could “scan at Staples.” See Exhibit A, annexed hereto.
        Defendants consented to that request. Id. However, Plaintiff did not thereafter file a letter
        motion for the aforementioned extension. Thus, Plaintiff did not seek Defendants’ consent
        regarding an extension until December 31, 2020, prior to filing her letter motion.


        1
         I write this response on behalf of lead counsel for Defendants, Assistant Corporation Counsel
        Rebecca Quinn, who is on mandatory mayoral furlough today, December 28, 2020.
        Case 1:18-cv-07877-LJL-SLC Document 58 Filed 12/29/20 Page 2 of 2




               Defendants leave Plaintiff’s letter motion for a nunc pro tunc extension to the
sound discretion of this Court, but respectfully note that the Court’s Order dated December 8,
2020 (ECF Dkt. No. 54), granting Plaintiff’s fourth request for an extension of her time to file
opposition to Defendants’ Motion for Summary Judgment, stated that “[f]urther extensions will
not be granted.”

                                                              Respectfully submitted,
                                                              /s/ J. Kevin Shaffer
                                                              J. Kevin Shaffer
                                                              Assistant Corporation Counsel
cc:     Karen Eubanks (by electronic mail)
        Plaintiff pro se
        70 LaSalle Avenue
        New York, NY 10027
        clarityphase@cs.com




Plaintiff pro se Karen Eubanks' Letter-Motion (ECF No. 55) requesting an
extension of time to respond to Defendants' Motion for Summary Judgment
("Motion") is GRANTED, and Plaintiff's deadline is EXTENDED to Thursday,
December 31, 2020.

The Court has repeatedly extended Ms. Eubanks' deadline to respond to the
Motion (see ECF Nos. 47, 49, 52, 54), and on December 8, 2020 the Court
indicated that "[f]urther extensions will not be granted." (ECF No. 54 at 2).
Accordingly, if Plaintiff's response to the Motion is not filed by December 31,
2020, Defendants' Motion will be deemed unopposed and the Court will rule
on the Motion in due course.

The Clerk of Court is respectfully directed to mail a copy of this order to Ms.
Eubanks at the address below.

SO-ORDERED 12/29/2020

Mail To: Karen Eubanks
        70 Lasalle Avenue
        New York, New York 10027




                                                  2
